September 1, 2012

 

Judy Brown

Senior Manager - Contracts Research & Industrial Grants

Office of Research, Needles Hall Room 1043

University of Waterloo

200 University Ave W

Waterloo, ON N2L 3G1

 

Re:Amendment to Research Agreement between Waterloo, Thompson, and Senesco

 

Dear Ms. Brown:

 

Pursuant to the Research Agreement effective September 1, 1998, as amended on
June 11, 2012 (the “Agreement”), copy attached, between the University of
Waterloo (“Waterloo”), Dr. John E. Thompson (“Thompson”), and Senesco, Inc.
(“Senesco”), Waterloo, Thompson and Senesco hereby agree (i) to extend the
Agreement for an additional one year term, effective September 1, 2012 through
August 31, 2013 (for purposes of clarity, the Agreement shall continue to
automatically renew for successive one year periods unless notice of non-renewal
is provided by one of the parties in accordance with the requirements set forth
in Article III of the Agreement), under the same terms and conditions provided
in the Agreement, except that the parties hereby amend the Budget set forth in
the Revised Budget for Year 14, effective December 1, 2010, to the amended
Revised Budget for Year 15, attached hereto, effective September 1, 2012 through
August 31, 2013 and (ii) that Article IV, Section A of the Agreement is hereby
amended and restated in its entirety to read: “Senesco agrees to pay for the
cost of work specified in the Budget as set forth in Exhibit A, which Budget may
be revised from time to time upon mutual agreement of the Parties. Payment shall
be made according to the Payment Schedule provided in Exhibit B. Payment is to
be made by Senesco in Canadian dollars.” The Amended Revised Budget for Year 15
supercedes and replaces the Revised Budget for Year 14 of the Agreement for all
work commencing on or after September 1, 2012.

 



  Very truly yours,       /s/ Leslie J. Browne    Leslie J. Browne   President  
Senesco, Inc.





Agreed and Accepted:       /s/ D.G. Dixon    University of Waterloo, D.G. Dixon
      /s/ Dr. John Thompson, Ph.D.    Dr. John Thompson, Ph.D.  

 

 

 

 

REVISED BUDGET

YEAR 15

 

PERIOD:     September 1, 2012 – August 31, 2013

 

Salaries  Cdn $/Month   Cdn $/12 Months            Senior Research Associate 
$9,375.00   $112,500.00  ($90,000/year + 25% benefits)                      
Senior Research Associate   2,604.17    31,250.00  ($25,000/year + 25%
benefits)                       Research Associate   5,208.33    62,500.00 
($50,000/year + 25% benefits)                       Research Associate 
 5,208.33    62,500.00  ($50,000/year + 25% benefits)                      
Research Associate   3,906.25    46,875.00  ($37,500/year + 25% benefits)      
                Research Associate   4,166.67    50,000.00  ($40,000/year + 25%
benefits)                       Supplies           Operating Expenses 
 12,000.00    144,000.00              Subtotal   42,468.75    509,625.00    
         Overhead           20% on total direct costs   8,493.75    101,925.00 
            TOTAL BUDGET  $50,962.50   $611,550.00 

 

 

 

 

